In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 11-654V
                                        Filed: November 5, 2015

* * * * * * * * * * *                        *   *               UNPUBLISHED
KEVIN and HEATHER RAYMO,                         *
legal representatives of a minor child,          *
H.T.R.,                                          *
                                                 *               Chief Special Master Dorsey
                Petitioners,                     *
                                                 *               Joint Stipulation on Damages;
v.                                               *               Human Papillomavirus (HPV)
                                                 *               Vaccine; Meningococcal Vaccine;
SECRETARY OF HEALTH                              *               Hepatitis A Vaccine; DTaP
AND HUMAN SERVICES,                              *               Vaccine; Transverse Myelitis
                                                 *
                Respondent.                      *
*    * *    *   * * * *         *    *   *   *   *

Andrew J. Quackenbos, Domengeaux Wright Roy Edwards & Colomb, LLC, Lafayette, LA, for
petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

   On October 11, 2011, Kevin Raymo and Heather Raymo (“petitioners”) filed a petition on
behalf of their minor child, H.T.R., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioners alleged that, as a result of receiving
human papillomavirus (“HPV”), meningococcal, hepatitis A, and diphtheria, tetanus and pertussis
(“DTaP”) vaccinations on October 13, 2010, H.T.R. developed transverse myelitis. Petition at
Preamble. Further, petitioners alleged that H.T.R. experienced residual effects of the injury for
more than six months. Id. at ¶ 18.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1
to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine
Act are to 42 U.S.C.A. § 300aa.
    On February 24, 2014, then-Chief Special Master Vowell issued a Ruling on Entitlement finding
petitioner entitled to compensation. The parties filed a stipulation on November 5, 2015. Respondent
continues to deny that the vaccines are the cause of H.T.R.’s alleged transverse myelitis and/or any other
injury, but the parties nevertheless agree that a decision should be entered awarding compensation
described in the stipulation, attached hereto as Appendix A. Stip. at ¶ 7-8. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the terms
set forth therein.

    The parties stipulate as follows:

    (1) An amount sufficient to purchase the annuity described in paragraphs 11(a) through
        11(h) of the stipulation, paid to the life insurance company from which the annuity will
        be purchased (the “Life Insurance Company”);

    (2) A lump sum of $754,047.00 to purchase the annuity contract described in paragraph
        11(i) of the stipulation, paid to the Life Insurance Company from which the annuity
        will be purchased. This amount represents compensation for vaccine related damages
        for past and future pain and suffering and future wage loss available under 42 U.S.C. §
        300aa-15(a)(4) and 42 U.S.C. § 300aa-15(a)(3)(B), respectively. The amount reflects
        that the award for projected future pain and suffering has been reduced to net present
        value;

    (3) A lump sum of $26,930.62 in the form of a check payable to petitioners. This amount
        represents all compensation for past unreimbursed vaccine related expenses available
        under 42 U.S.C. § 300aa-15(a)(1)(B); and

    (4) A lump sum of $97,561.00 in the form of a check payable to petitioners as
        guardian(s)/conservator(s) of the estate of H.T.R. for the benefit of H.T.R. This
        amount represents compensation for future life care plan expenses for the first year
        following the entry of judgment. No payments shall be made until petitioners provide
        respondent with documentation establishing that they have been appointed as the
        guardian(s)/conservator(s) of the estate of H.T.R.

    Id. ¶ 8.

    The undersigned approves the requested amounts for petitioner’s compensation. Accordingly, the
clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

    IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master


3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.